Title: From Thomas Jefferson to Francis Coffyn and Others, 13 September 1789
From: Jefferson, Thomas
To: Coffyn, Francis,et al.



Sir
Paris Sep. 13. 1789.

Having obtained a leave of absence from this place till the ensuing spring in order to revisit my native country and being to depart in eight or ten days, I have the honor to inform you of it, and that Mr. Short is named Chargé des affaires here during my absence. Any communications relative to the commerce or interests of the United states which you will be so good as to address to him as occasions arise will be received thankfully by him, and attended to with care. I have the honour to be with great consideration & attachment, Sir Your most obedient & most humble servt.,

Th: Jefferson

